Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 01/18/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1 and 3-7 are currently under examination. Claim 2 is cancelled.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The Applicants claim priority as a divisional application of US application Ser. No. 14,528,397, filed on Oct. 30, 2014, now US Patent 10032287, issued on 07/24/2018, claiming priority of U.S. application Ser. No. 61,897,559, filed 10/30/2013 and U.S. application Ser. No. 61,898,907, filed on 11/01/2013.
Response to Arguments
Applicant’s responses and arguments filed 04/23/2020 regarding double patenting rejections are found persuasive in view of the amendments in claims 1 and 3-7 of the present application and Applicant’s arguments (on pages 4-8) in view of the restriction election of claims 8-17 for the parent US application 14,528,397, now US Patent 10032287, issued on 07/24/2018, wherein original instant claims 1-7 were not elected/cancelled from prosecution and the instant application being a divisional application based on the non-elected claims 1-7 originally filed for US application 14,528,397, now US Patent 10032287, issued on 07/24/2018. 

Therefore, the Double Patenting Rejections are withdrawn.
 
Applicant’s responses and arguments filed 04/23/2020 regarding claim rejections under 35 U.S.C. 103 have been fully considered and found persuasive for the following reasons.
Applicants amended the claims 1 and 3-7 directed to a method with new subject matters based on the functional limitations of the claimed system in the parent US application 14,528,397, now US Patent 10032287, issued on 07/24/2018 such as “merging regions from the number of regions in order to obtain a smaller number of regions and compensate for over segmentation; determining a boundary of the wound area;” , “wherein said evaluating the wound area comprises determining a quantitative healing score as a method for quantifying a healing status of the wound area; the quantitative healing score comprising a first component determined from a wound area at a predetermined time and an initial wound area and a second component determined from a ratio of areas of each color from red, yellow and black; wherein the quantitative healing score comprises a sum of a product of a first predetermined weight times the first component and a product of a second predetermined weight times the second component“ within the instant independent claim 1 wherein theses subject matters directed to the “qualitative healing score” are changing the scope of the claims and necessitates full consideration and full search. However, no prior art were found for disclosing the functional amended limitations “the quantitative healing score comprising a first component determined from a wound area at a predetermined time and an initial wound area and a second component determined from a ratio of areas of each color from red, yellow and black;” combined with “wherein the quantitative healing score comprises a sum of a product of a first predetermined weight times the first component and a product of a second predetermined weight times the second component”.

Applicant argues (on pages 11-13) that Zouridakis and PistZar do not disclose the amended limitations presenting new subject matters as discussed above for independent claim 1. Applicant further present the dependent claims as allowable since they are dependent on form 
Examiner acknowledges that the specific calculation for the “quantitative healing score” with weighted ratio of red yellow and black areas combined with wound areas is not found in Zouridakis and PistZar with the use of an optical system for capturing digital image for the determination of the healing progress of specific tissue lesions such as ulcers. 
Therefore, the claim rejections under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1 and 3-7 are allowed. 
The closest prior art found were Zouridakis (WO 2013149038 A1; Pub.Date 10/03/2013; Fil.Date 28/03/2013) in view of PictZar (2011 PictZar® CDM / Professional: Calibrated Digital Measurements; https://web-beta.archive.org/web/20131030232823/http://www.pictzar.com/PictZar.htm 5 pages; Pub.Date 2011) with no prior art was found for the amended limitations regarding the claimed wound healing score as a combination of wound size ratio and wound area colors with only the closest reference in date (Wang et al 2016 J. Diab. Scie. Technol. 10: 421-428; Pub.Date 08-07-2015) from the same group with different authors disclosed post priority date and from disclosed post priority date art from patent applications authored by at least one of the inventor Pedersen. Therefore, the closest prior art found and of record does not teach or reasonably suggest the combination of each claim limitation of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK M MEHL/Examiner, Art Unit 3793                               

/MICHAEL J TSAI/Primary Examiner, Art Unit 3785